UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6793



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HERMAN WOODEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-90-18-A)


Submitted:   December 14, 2005         Decided:     February 23, 2006


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herman Wooden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Herman Wooden appeals from the district court’s order

denying his motion filed under Fed. R. Civ. P. 60(b), in which he

sought reconsideration of the district court’s denial of his motion

for a reduction in his sentence.   We have reviewed the record and

find no abuse of discretion and no reversible error.

          In his supplemental informal brief, Wooden seeks relief

from his sentence under Blakely v. Washington, 542 U.S. 296 (2004),

and United States v. Booker, 543 U.S. 220 (2005).    As this court

has recently determined, the Booker rule is not available on

collateral review to prisoners whose convictions became final

before Booker was decided.   See United States v. Morris, 429 F.3d

65, 72 (4th Cir. 2005).      Accordingly, we affirm the district

court’s order.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -